Citation Nr: 0639343	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
prior to November 28, 2005, and in excess of 40 percent 
thereafter for osteoarthritis of the lumbar spine with 
degenerative disc disease and spondylosis of the lower 
thoracic spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1980 to 
July 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO granted an initial disability 
rating of 20 percent effective February 20, 2001 (the date of 
the claim).

The veteran testified before the undersigned at a hearing at 
the RO in August 2004, and a transcript of that hearing is 
contained in the claims folder.  During the hearing, the 
veteran requested, and the undersigned granted, a 60-day 
abeyance period within which to submit additional evidence.  
In October 2004, the veteran submitted, along with a waiver 
of RO jurisdiction, both employment and private treatment 
records.  See 38 C.F.R. § 20.1304 (2006).

In December 2004, the Board remanded this matter to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO granted a disability rating of 
40 percent effective November 28, 2005, for osteoarthritis of 
the lumbar spine with degenerative disc disease and 
spondylosis of the lower thoracic spine and returned this 
matter to the Board for further appellate consideration. 

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
osteoarthritis of the lumbar spine with degenerative disc 
disease and spondylosis of the lower thoracic spine, the 
Board has characterized the issue on appeal in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Moreover, while the RO has assigned a higher initial rating 
of 40 percent effective November 28, 2005, during the 
pendency of this appeal, as a higher rating is available 
prior to and after that date, and the appellant is presumed 
to be seeking the maximum available benefit, the claim for 
higher rating remains viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  During the period prior to September 23, 2002, the 
veteran's service-connected low back disability was 
manifested by pain, muscle spasms, and limitation of motion, 
but the limitation of motion did not more nearly approximate 
severe than moderate, the intervertebral disc syndrome did 
not more nearly approximate severe than moderate, and neither 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, nor abnormal mobility on forced motion 
was present.  

2.  During the period from September 23, 2002, to September 
26, 2003, the veteran's service-connected low back disability 
was manifested by pain, muscle spasms, and limitation of 
motion, but the limitation of motion did not more nearly 
approximate severe than moderate, the intervertebral disc 
syndrome did not result in incapacitating episodes having a 
total duration of at least four weeks, and neither listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, nor abnormal mobility on forced motion was present.  

3.  During the period from September 26, 2003, to November 
28, 2005, the veteran's low back disability was manifested by 
pain, muscle spasms, and limitation of motion, but has not 
been manifested by forward flexion of the thoracolumbar spine 
to 30 degrees or less, and the intervertebral disc syndrome 
did not result in incapacitating episodes having a total 
duration of at least four weeks.

4.  During the period beginning November 28, 2005, the 
veteran's service-connected low back disability has been 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less, but ankylosis was not present, and the 
intervertebral disc syndrome did not result in incapacitating 
episodes having a total duration of at least six weeks.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for osteoarthritis of the lumbar spine with 
degenerative disc disease and spondylosis of the lower 
thoracic spine prior to November 28, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2006).

2.  The criteria for an initial rating in excess of 40 
percent for osteoarthritis of the lumbar spine with 
degenerative disc disease and spondylosis of the lower 
thoracic spine on and after November 28, 2005, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in November 2003, December 
2004 and November 2005, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was last readjudicated in January 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records, examination reports, and an employer statement.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Initial ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. §1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted 
an important distinction between an appeal involving a 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59. 



III.  Factual Background

Historically, the veteran incurred a low back injury in 
service when moving a locker.  Service medical records (SMRs) 
reflect treatment for low back pain, etiology unknown twice 
in 1981.  An initial disability rating of 20 percent 
effective February 20, 2001, for osteoarthritis of the lumbar 
spine with degenerative disc disease and spondylosis of the 
lower thoracic spine was granted in October 2001.

Treatment plan records dated September 1997 to January 2001 
are replete with references to the veteran's complaints of 
low back pain and chiropractic readjustment.  There are no 
reports of total incapacitation requiring bedrest prescribed 
by a physician during this period.

In a January 2000 letter, C. Moran, Chiropractor, wrote that 
the veteran was to be on complete bedrest and out of work for 
the period from January 11, 2000, to January 17, 2000.

The VA examiner in an August 2001 examination report restated 
the veteran's history of straining his back moving lockers in 
July 1980.  The veteran reported losing one week of work 
annually in his 20's, losing one week of work annually in his 
30's and losing three weeks of work annually for the "past 
couple of years".  The veteran did not bring x-rays and 
stated that he could walk up to a mile.  On examination, the 
VA examiner assessed findings of hyperextension to 15 degrees 
and full flexion to 70 degrees with pain to the sacroiliac 
joint.  Lateral bending to 30 degrees with pain at the 
endpoint, rotation within range at 45 degrees, shoulder 
height equal, curvature L-S spine to right, lumbar skinfolds 
higher on the right and paravertebral muscles soft.  The 
veteran was negative for postural abnormalities, muscle 
spasm/weakness, Romberg's, and tenderness to palpation.  
Straight leg raise (SLR) was positive for sacroiliac joint 
pain with Patrick's.  Deep tendon reflexes (DTRs) were 
present 2+ equal bilateral upper and lower extremities.  Heel 
toe walk was performed without pain and there was no 
radicular pain with Laseque's.  The L-S x-ray report 
associated with this examination reflected findings of 
osteoarthritis of the lumbar spine with degenerative disc 
disease and spondylosis of the lower thoracic spine  and no 
significant abnormalities of bilateral hips.  

The August 2001 VA examiner provided a final diagnosis of 
osteoarthritis of the lumbar spine with degenerative disc 
disease and spondylosis of the lower thoracic spine causing 
increased pain with thoracic muscle strain not limiting 
activities of daily living (ADLs).  The VA examiner reported 
"back strains do date back to active military service".

In a December 2002 VA examination report, the examiner 
described the veteran's subjective complaints of fairly 
constant low back pain lasting three or five days.  The 
veteran reportedly does not use a cane or back brace.  On 
physical examination, the VA examiner reported findings of 
good muscle tone without spasm, symmetrical pelvis without 
scoliosis, no atrophy or pain in coughing.  Regarding range 
of motion (ROM), the examiner reported findings of painful 
extension from 0 to 15 degrees, painful right flexion from 0 
to 40 degrees, painful left lateral flexion 10 degrees, 
rotation 10 degrees with low back pain.  Objective findings 
further revealed some incoordination, no weakness, 
fatigability, no functional loss due to subjective pain, no 
bilateral lower extremity neurodeficiency, and SLR 45 degrees 
right with no complaint of back pain and 60 degrees left.  
Lumbar spine x-rays revealed degenerative disc disease L3-4 
with facet arthritis.  The EMG was normal for the right lower 
extremity (RLE) and L-S paraspinal muscles with no 
electrodiagnostic evidence of radiculopathy.  

The VA examiner diagnosed back injury with occasional 
aggravation of pain, limited motion of lower back with 
subjective complaint of pain and no evidence of lower limb 
deficiency.  X-ray findings revealed degenerative disc 
disease with arthritis and EMG studies were negative for 
nerve involvement in the leg.  The examiner was unable to 
give any estimate for additional loss of motion during any 
flare-up.

The veteran's employment attendance records for the period 
from January 2002 through September 2004 reflect that the 
veteran stated that he had called in because his back went 
out once in January 2003 and from November 18 to 21, 2003.  
Medical documentation that the veteran was incapacitated 
during this period is not associated with the claims file.

The veteran's lay statements for the period June 2002 to 
August 2002 reflect his chronicle of complaints including 
ongoing sharp right low back pain radiating into the right 
lower extremity.  The veteran documented pain exacerbated by 
riding in a car for more than 15 minutes, standing straight, 
walking long distances, and he reported that lying in bed for 
more than six hours caused his back to lock up.

A Carson City Hospital July 2002 lumbar spine MRI reflected 
findings of L3-L5 disc degeneration characterized by 
desiccation and diffuse bulging.  The veteran was diagnosed 
with osteoarthritis of the lumbar spine with degenerative 
disc disease and spondylosis of the thoracic spine. 

In an August 2002 report to Dr. Wakefield, Jamie Ricketts, a 
physical therapist, assessed the veteran with L-S pain, L3-L5 
degenerative disc disease.  The reported findings included a 
history of a significant increase in low back pain as the age 
and years progressed.  The veteran reportedly continued 
working as a mechanic but discontinued hunting, fishing and 
golfing.  Physical findings included extreme tenderness to 
palpation over the posterior superior iliac spine (PSIS) 
right greater than left and over the L2-L5 spinous processes, 
right piriformis and right greater trochanter.  The ROM 
findings included trunk flexion: less than 50 percent with 
pain, trunk extension less than 25 percent with pain, right 
side leaning less than 25 percent and left side leaning less 
than 25 percent.  The spinal stabilization assessment 
reported bent knee fallout positive for immediate bilateral 
rotation.  The problem list included decreased trunk ROM, 
poor spinal stabilization, decreased hamstring flexibility, 
decreased right hip external rotation, decreased right lower 
extremity strength, and decreased right hip extension.

In an August 2004 Stanton First Care progress note, the 
examiner reported that the veteran's symptoms worsened over 
the past two to three years with bilateral lower extremity 
pain, right greater than the left with numbness and weakness.  
The veteran is assessed with "mild distress" and positive 
SLRs and spasms.  DTRs were 2+/4+ bilaterally.  The examiner 
gave a history of degenerative disc disease with bulging disc 
and spondylosis.

The examiner in a November 2005 VA examination report noted 
bilateral lower extremity dysesthesias.  The examination was 
performed on November 28, 2005.  The examiner diagnosed no 
evidence of radiculopathy, nerve dysfunction and no 
significant effects on the veteran's occupation or activities 
of daily living (ADLs).  The assessment included disc 
syndrome with recurring attacks compatible with sciatic 
neuropathy, and demonstrable muscle spasms, absent knee jerk 
and other neuron findings appropriate to site of diseased 
disc with intermittent relief for severe attacks with 
intermittent relief.

The VA examiner obtained a history negative for 
hospitalization, surgery, spinal trauma, neoplasm, leg or 
foot weakness or paresthesias though the veteran complained 
of weekly numbness.  The assessment revealed objective 
findings negative for flare-up, fatigue, decreased motion, 
stiffness, weakness of spasm.  No abnormal spinal curvatures, 
cervical spine ankylosis or thoracolumbar spine ankylosis was 
observed.  No objective evidence of cervical, thoracic, or 
lumbar sacrospinalis.  No muscle spasm, localized tenderness 
or guarding severe enough to be responsible for abnormal gait 
or abnormal spinal contour was present.

Objective ROM findings using a gonimeter follow:  flexion 
from 0 to 90 degrees (flexion pain begins at 30 degrees and 
ends at 30 degrees); extension from 0 to 25 degrees, left 
lateral flexion 0 to 15 degrees, right lateral flexion 0 to 
10 degrees, left lateral rotation 0 to 30 degrees, right 
lateral rotation 0 to 30 degrees, passive motion flexion 0 to 
90 degrees.  Active motion versus strong resistance:  flexion 
0 to 90 degrees, extension 0 to 20 degrees, left lateral 
flexion 0 to 20 degrees, right lateral flexion 0 to 20 
degrees, left lateral rotation 0 to 30 degrees, right lateral 
rotation 0 to 30 degrees.  No additional limitation of motion 
on repetitive use of the joints due to pain, fatigue, 
weakness, or lack of endurance was found.  The VA examiner 
opined that in his opinion that although the ROM is reduced, 
it does not represent "normal: for the veteran.

The detailed motor examination revealed active movement 
against full resistance in bilateral upper and lower 
extremities.  

The detailed sensory examination revealed normal findings of 
the bilateral upper and lower extremities.

The detailed reflex examination revealed normal reflexes in 
the bilateral upper and lower extremities with normal plantar 
flexion bilaterally.  Laseque's sign was negative and no 
vertebral fracture was claimed for service connected 
condition.  The examiner included results of the August 2001 
L-S spine x-ray report in his findings.

The VA examiner documented that private medical records, 
SMRs, and VA records were reviewed.  The VA examiner opined 
that in the opinion of the examiner the veteran does not have 
severe intervertebral disc syndrome (IVDS) with recurring 
attacks and intermittent relief or persistent symptoms 
compatible with sciatic neuropathy with pain and demonstrable 
muscle spasm, absent ankle jerk, other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, or severe attacks with intermittent 
relief.  The VA examiner's stated rationale for the opinion 
was that the veteran described intermittent pain, which has 
become more frequent over the past several years.  He did not 
describe flare ups.  He stated that he had pain at the same 
level almost daily.  He continued to work full time as a 
mechanic for a national delivery service where he had worked 
for the past 10 years.  The examiner noted that work of this 
nature would not be possible with a severe sciatic 
neuropathy.  Neurological findings were normal.  
Additionally, the veteran reported subjective complaints of 
moderate low back pain at the beltline radiating up to the 
neck.  He stated that he could walk one to three miles 
without devices or aids.  He reported no days of 
incapacitating episodes.

IV.  Legal Criteria

The RO originally granted service connection for the 
veteran's osteoarthritis of the lumbar spine with 
degenerative disc disease and spondylosis of the lower 
thoracic spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002) and assigned a 20 percent rating.  Intervertebral 
disc syndrome will be evaluated under the  general formula 
for rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities  are combined under 
38 C.F.R. § 4.25.  

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

The Board notes further notes that in Kuzma v.  Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent 
that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's back 
disability.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the  
total duration of incapacitating episodes over the past 12  
months, or by combining under 38 C.F.R. § 4.25 (combined  
rating tables) separate evaluations of its chronic orthopedic  
and neurologic manifestations along with evaluations for all  
other disabilities, which ever method results in the higher  
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provide that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the general rating formula for rating diseases and  
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

a.  Prior to November 28, 2005

Historically, it is noted that the RO in an October 2001 
decision granted service connection for osteoarthritis of the 
lumbar spine with degenerative disc disease and spondylosis 
of the lower thoracic spine was granted effective February 
20, 2001, with an initial 20 percent evaluation.  

The Board finds, based on a review of the evidence of record, 
that an initial rating in excess of 20 percent is not 
warranted for the veteran's low back disability at any time 
prior to November 28, 2005.

Prior to September 26, 2002, the evidence shows that the 
veteran's low back disability does not warrant a higher 
evaluation under the former criteria for evaluating 
intervertebral disc disease (Diagnostic Code 5293) or the 
revised criteria that considers incapacitating episodes 
(Diagnostic Code 5243).  In this regard, the neurological 
evaluations throughout the initial evaluation period have not 
shown findings that more nearly approximate the criteria for 
a rating in excess of 20 percent disabling.  The Board notes 
that the veteran has alleged that he had missed eight work 
days due to his back disorder; however, the medical evidence 
of record does not show incapacitating episodes necessitating 
bedrest prescribed by a physician.  The veteran's private 
chiropractor reported that the veteran was advised bed rest 
in January 2000 for about a week.  The Board has considered 
this evidence, but this did not occur during the appeal 
period.  The evidence of record after February 20, 2001, 
fails to show that the veteran was incapacitated or bedridden 
for at least four weeks during a 12 month period.

In addition, the medical evidence demonstrates that the 
veteran's low back disability does not warrant a higher 
rating under the former criteria for evaluating limitation of 
motion of the spine or the current formula for evaluating 
disabilities of the spine.  As for motion, the words 
"slight," "moderate," "severe," and "marked" are not 
defined in the VA Schedule for Rating Disabilities.  Guidance 
is obtained from the amended regulations as the current 
definition of normal range of motion for the spine is based 
on medical guidelines in existence since 1984.  Normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2006).  

In this regard, as noted above, the evidence does not more 
nearly approximate the criteria for a rating in excess of 20 
percent at any time during the pendency of the appeal 
pursuant to Diagnostic Code 5292.  There is no evidence of 
record dated prior to September 26, 2003, that his ROM is 
limited to less than 30 degrees.  

Given under the old and new criterion, there is no evidence 
he should be rated higher than 20 percent prior to November 
28, 2005.  Thus, it is clear that the limitation of motion 
does not more nearly approximate severe than moderate, as 
required for a higher rating under the former criteria, and 
is not sufficient to warrant a higher rating under the 
current criteria prior to November 28, 2005. 

In addition, the medical evidence does not show that the 
veteran had lumbosacral strain or that the manifestations of 
his low back disability included listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, or loss 
of lateral motion with osteoarthritic changes, so a higher 
rating is not warranted under the former criteria for 
evaluating lumbosacral strain under Diagnostic Code 5295, 
prior to September 23, 2003.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
addition, the Board has considered the evidentiary equipoise 
rule in reaching this decision; however, the Board has 
determined that it is not applicable in this case because the 
preponderance of the evidence is against the claim.  

b.  After November 25, 2005

The Board finds, based on a review of the evidence of record, 
that an initial rating in excess of 40 percent is not 
warranted for the veteran's low back disability at any time 
on and after November 28, 2005.

The November 2005 VA examiner, stated above, opined that the 
veteran described intermittent pain which has become more 
frequent over the past several years without flares; with 
pain at the same level almost daily.  Nevertheless, the 
veteran continued to work full time as a mechanic for a 
nationally know delivery service, where he has worked for the 
past 10 years.  Specifically, the examiner stated that work 
of this nature would not be possible with a severe sciatic 
neuropathy and neurological findings were normal.  
Additionally, the veteran reported subjective complaints of 
moderate low back pain at the beltline radiating up to the 
neck and stated that he could walk one to three miles without 
devices or aids.  He reported no days of incapacitating 
episodes.

While the veteran reports that he has taken sick leave from 
work, there is no medical evidence of record that he has been 
incapacitated at least 6 weeks during the last 12 month 
period.  Thus, the veteran is not entitled to an initial 
rating in excess of 40 percent effective November 28, 2005, 
under the new Diagnostic Codes 5242 or 5243 with respect to 
the orthopedic manifestations associated with his service-
connected low back disability.  As for the neurologic 
manifestations associated with the low back disability, the 
medical evidence shows that there is no other significant 
neurological impairment from the service-connected 
disability.  In particular, the Board notes that the veteran 
has not been found to have radiculopathy lower extremities.

Under Diagnostic Code 5242, a 40 percent rating is the 
maximum schedular rating available for limitation of lumbar 
motion, and the range of motion findings reported in the 
November 2005 VA examination report documents that the 
veteran does not have ankylosis of the lumbar spine.  Without 
evidence of unfavorable ankylosis, a rating in excess of 40 
percent is not warranted under Diagnostic Code 5242.

The Board has considered the veteran's August 2004 hearing 
testimony before a hearing officer at the RO, as well as his 
written statements.  Mere contentions of the veteran; 
however, no matter how well meaning, without supporting 
medical evidence are not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the appellant does not 
have the medical expertise to medically evaluate the severity 
of his low back disorder.

In sum, the preponderance of the evidence is against the 
veteran's claim for an increased rating for osteoarthritis of 
the lumbar spine with degenerative disc disease and 
spondylosis of the lower thoracic spine.

V.  Conclusion

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of a functional 
low back, disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that no higher rating is assignable based on 
consideration of these factors.  The medical evidence of 
record reveals that the veteran experiences some 
incoordination, no weakness, no fatigability, no functional 
loss due to subjective pain associated with the claimed 
disorder on appeal.  The Board also acknowledges the 
veteran's complaints of pain and impairment regarding the low 
back disability.  However, even considering such factors, the 
veteran still has been able to accomplish motion consistent 
with no more than the currently assigned ratings.  While it 
is possible that, during flare-ups or with repeated use of 
the low back, the veteran could experience additional loss in 
addition to that shown objectively, there are no findings to 
that effect of record.  Specifically, the examiner in a 
December 2002 report diagnosed back injury with occasional 
aggravation of pain, limited motion of lower back with 
subjective complaint of pain and no evidence of lower limb 
deficiency.  The examiner was unable to give any estimate for 
additional loss of motion during any flare-up.

The fact remains that, given the medical findings noted 
above, the record presents no basis for assignment of any 
higher rating under the Diagnostic Codes assigned for the low 
back, disability.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record does not reflect that low 
back disability under consideration is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  
There also is no evidence of frequent periods of treatment, 
much less hospitalization, for the claimed disorder on 
appeal, or any evidence that any disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of those assigned for the low back disability is 
not warranted, and the claim for higher initial ratings must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating prior to November 28, 2005, 
in excess of 20 percent for osteoarthritis of the lumbar 
spine with degenerative disc disease and spondylosis of the 
lower thoracic spine, is denied.

Entitlement to an initial rating for the period beginning 
November 28, 2005, in excess of 40 percent for osteoarthritis 
of the lumbar spine with degenerative disc disease and 
spondylosis of the lower thoracic spine, is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


